Case 2:15-cv-08987-DDP-RAO Document 214 Filed 12/02/19 Page 1 of 8 Page ID #:4390



    1 JEFFER MANGELS BUTLER & MITCHELL LLP
        STANLEY M. GIBSON (Bar No. 162329)
    2 sgibson@jmbm.com
        REX HWANG (Bar No. 221079)
    3 rhwang@jmbm.com
        LAUREN BABST (Bar No. 313156)
    4 lbabst@jmbm.com
        1900 Avenue of the Stars, 7th Floor
    5 Los Angeles, California 90067-4308
        Telephone: (310) 203-8080
    6 Facsimile:   (310) 203-0567
    7 Attorneys for Plaintiff Metal Jeans, Inc.

    8

    9                         UNITED STATES DISTRICT COURT
   10                       CENTRAL DISTRICT OF CALIFORNIA
   11
        METAL JEANS, INC., a Nevada                  Case No. 2:15-cv-08987-DDP-RAOx
   12 corporation,
                                                     The Hon. Dean D. Pregerson
   13                Plaintiff,
                                                     METAL JEANS, INC.’S EX PARTE
   14         v.                                     APPLICATION TO DEFER
                                                     BRIEFING ON METAL SPORT,
   15 ANO VELI SAMUEL TURTIAINEN                     INC.’S MOTION FOR
        and METAL SPORT, INC.,                       ATTORNEYS’ FEES PENDING
   16                                                RESOLUTION OF THE NINTH
                     Defendants.                     CIRCUIT APPEAL;
   17                                                MEMORANDUM OF POINTS AND
                                                     AUTHORITIES
   18
                                                     [Declaration of Lauren Babst and
   19                                                [Proposed] Order Filed Concurrently]
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                  Case No. 2:15-cv-08987-DDP-RAOx
                          EX PARTE APPLICATION TO DEFER BRIEFING ON MOTION
                           FOR ATTORNEYS' FEES PENDING OUTCOME OF APPEAL
Case 2:15-cv-08987-DDP-RAO Document 214 Filed 12/02/19 Page 2 of 8 Page ID #:4391



    1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

    2        PLEASE TAKE NOTICE that, pursuant to Local Rule 7-19, Plaintiff Metal
    3 Jeans, Inc. (“Metal Jeans”) will, and hereby does, respectfully submit this Ex Parte

    4 Application to defer briefing on Defendant Metal Sport, Inc.’s (“Metal Sport”)

    5 Motion for Attorneys’ Fees (the “Motion”) pending resolution of Metal Jeans’

    6 appeal to the Ninth Circuit.

    7        Good cause exists to defer briefing on the Motion (or deny the Motion
    8 without prejudice) given that the findings supporting the Motion are challenged on

    9 appeal to the Ninth Circuit. The Ninth Circuit could vacate the District Court’s

   10 Order granting summary judgment in favor of Metal Sport, and if so, Metal Sport

   11 would no longer be the “prevailing party” in this action. As a result, it would no

   12 longer be entitled to seek attorneys’ fees. In such circumstances, the Court is

   13 granted discretion to defer briefing on the Motion pending outcome of the appeal.

   14 This course of action avoids potential waste of judicial and party resources, given

   15 that the Appellate decision could render any Motion proceedings moot.

   16        Ex parte relief is warranted here because there is insufficient time for this
   17 issue to be resolved through the use of a regularly scheduled motion. In particular,

   18 absent ex parte relief, Metal Jeans’ counsel (who were retained after the termination
   19 of this lawsuit) will be forced to spend an enormous amount of time and resources

   20 preparing an opposition to a Motion that may be rendered moot (in whole or in part)

   21 by the pending appeal.

   22        As described in the accompanying Declaration of Lauren Babst (“Babst
   23 Decl.”), Metal Jeans’ counsel met and conferred in good faith with Metal Sport’s

   24 counsel on November 25 and 26, 2019 regarding this ex parte application. See

   25 Babst Decl. ¶¶ 3-7. Counsel for Metal Sport stated they would oppose this

   26 Application.

   27        The contact information for counsel for Metal Sport is as follows:
   28        Yuval Marcus (pro hac vice)
                                                 2               Case No. 2:15-cv-08987-DDP-RAOx
                         EX PARTE APPLICATION TO DEFER BRIEFING ON MOTION
                          FOR ATTORNEYS' FEES PENDING OUTCOME OF APPEAL
Case 2:15-cv-08987-DDP-RAO Document 214 Filed 12/02/19 Page 3 of 8 Page ID #:4392



    1         marcus@leasonellis.com
              Lori Cooper (pro hac vice)
    2         cooper@leasonellis.com
              Leason Ellis LLP
    3         One Barker Ave, 5th Floor
              White Plains, NY 10601
    4         (914) 288-0022
              (914) 288-0023
    5
              Jared M. Katz (CA Bar No. 173388)
    6         jkatz@mullenlaw.com
              Mullen & Henzell L.L.P.
    7         112 E. Victoria Street
              Santa Barbara, CA 93101
    8         (805) 966-1501
              (805) 966-9204
    9
              This Application is based upon this Notice, the accompanying Memorandum
   10
        of Points and Authorities, the concurrently filed Babst Decl., the concurrently filed
   11
        Proposed Order, the pleadings and records on file in this action, and such oral
   12
        argument as may be presented at any hearing on this Application.
   13

   14
        DATED: December 2, 2019              JEFFER MANGELS BUTLER &
   15                                        MITCHELL LLP
   16                                        Stanley M. Gibson
                                             Rex Hwang
   17                                        Lauren Babst
   18
   19

   20                                        By:         /s/ Lauren Babst
                                                               LAUREN BABST
   21                                              Attorneys for Plaintiff Metal Jeans, Inc.
   22

   23

   24

   25

   26

   27

   28
                                                  3               Case No. 2:15-cv-08987-DDP-RAOx
                          EX PARTE APPLICATION TO DEFER BRIEFING ON MOTION
                           FOR ATTORNEYS' FEES PENDING OUTCOME OF APPEAL
Case 2:15-cv-08987-DDP-RAO Document 214 Filed 12/02/19 Page 4 of 8 Page ID #:4393



    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.     INTRODUCTION
    3        Metal Sport seeks a determination that this case is exceptional justifying an
    4 award of attorneys’ fees. Metal Sport’s Motion is based on the Court’s findings of

    5 bad faith and unclean hands in its Order on the parties’ cross-motions for summary

    6 judgment. However, Metal Jeans is appealing that Order to the Ninth Circuit. The

    7 outcome of the appeal affects whether Metal Sport is entitled to seek fees because

    8 the Ninth Circuit could potentially vacate the decision. If this occurs, Metal Sport

    9 would no longer be the “prevailing party” and would not be entitled to seek fees.

   10 The Ninth Circuit's findings could also affect the arguments raised in Metal Sport's

   11 Motion, including whether Metal Jeans’ conduct “stands out” from other cases. In

   12 either event, the outcome of the appeal has the potential to render as moot any

   13 briefing and decision on Metal Sport’s Motion at this time, which could mean

   14 significant waste of judicial and party resources if the issues are fully briefed and

   15 decided at this stage of the proceedings.

   16        As such, the appeal should be decided before Metal Sport’s Motion is briefed
   17 and argued. The best exercise of this Court’s discretion is to defer briefing on the

   18 Motion until the issues on appeal are resolved. In the alternative, the Court should
   19 dismiss Metal Sport's Motion without prejudice such that, following the outcome of

   20 the Ninth Circuit appeal, Metal Sport may resubmit its Motion for consideration if

   21 the District Court's Order is affirmed.

   22        Metal Jeans requests this relief ex parte in order to avoid incurring
   23 unnecessary fees in preparing the Opposition to Metal Sport’s exceptional case

   24 Motion.

   25 II.    ARGUMENT
   26        A.     Good Cause Exists To Defer Briefing On Metal Sport’s Motion
                    Until Metal Jeans’ Ninth Circuit Appeal Is Resolved
   27
             The Federal Rules of Civil Procedure give this Court substantial flexibility
   28
                                                 4               Case No. 2:15-cv-08987-DDP-RAOx
                         EX PARTE APPLICATION TO DEFER BRIEFING ON MOTION
                          FOR ATTORNEYS' FEES PENDING OUTCOME OF APPEAL
Case 2:15-cv-08987-DDP-RAO Document 214 Filed 12/02/19 Page 5 of 8 Page ID #:4394



    1 when it comes to procedures for considering an award of attorneys’ fees. Rule 54

    2 does not require the Court to decide Metal Sport’s entitlement to fees, either in

    3 general or as to a specific sum, at the present juncture. To the contrary, the rules

    4 permit the Court to defer consideration of all issues related to fees until Metal Jeans’

    5 appeal has concluded: “If an appeal on the merits of the case is taken, the court may

    6 rule on the claim for fees, may defer its ruling on the motion, or may deny the

    7 motion without prejudice, directing . . . a new period for filing after the appeal has

    8 been resolved.” Fed. R. Civ. P. 54 advisory committee’s note to 1993 amendment;

    9 see also Fed. R. Civ. P. 58 advisory committee note (“Particularly if the claim for

   10 fees involves substantial issues or is likely to be affected by the appellate decision,

   11 the district court may prefer to defer consideration of the claim for fees until after

   12 the appeal is resolved.”) (emphasis added). A Delaware District Court recently

   13 deferred briefing and decision on a fee motion by denying a party's fee motion

   14 without prejudice ordering said motion to renew following issuance of the pending

   15 appeal. See Wi-Lan Inc. v. Vizio, Inc., Case No. 1:15-cv-00788-LPS, U.S. District

   16 Court for the District of Delaware (Wilmington), Docket No. 462 (Order dated

   17 October 23, 2019, attached to Babst Decl., Exh. B). District Courts in the Ninth

   18 Circuit have also routinely deferred consideration of fee motions pending resolution
   19 of an appeal. See, e.g., Sam Francis Foundation v. Christies, Inc., No.

   20 CV118605MWFFFMX, 2012 WL 12887639, at *2 (C.D. Cal., Nov. 6, 2012)

   21 (Denying fee motion without prejudice and inviting party to renew its motion

   22 following resolution of the appeal, stating "[t]he Federal Rules allow the Court to

   23 defer ruling on such a motion where, as here, judicial economy and general

   24 principles of efficiency are better served by a decision following the conclusion of

   25 the underlying appeal."); G.P.P., Inc. v. Guardian Protection Products, Inc., No.

   26 1:15-CV-00321-SKO, 2018 WL 932087, at *2 (E.D. Cal., Feb. 16, 2018) (Staying

   27 and holding in abeyance the parties' respective fee motions and bills of costs

   28 pending resolution of appeal); Schrupp v. Wells Fargo Bank, N.A., No. CV 2:16-636
                                                5             Case No. 2:15-cv-08987-DDP-RAOx
                         EX PARTE APPLICATION TO DEFER BRIEFING ON MOTION
                          FOR ATTORNEYS' FEES PENDING OUTCOME OF APPEAL
Case 2:15-cv-08987-DDP-RAO Document 214 Filed 12/02/19 Page 6 of 8 Page ID #:4395



    1 WBS KJN, 2018 WL 3135965, at *1 (E.D. Cal., June 20, 2018) (Staying fee motion

    2 pending resolution of the appeal); FlowRider Surf, Ltd. v. Pacific Surf Designs, Inc.,

    3 No. 315CV01879BENBLM, 2018 WL 6830611, at *3 (S.D. Cal., Dec. 21, 2018)

    4 (Dismissing without prejudice a fee motion and inviting party to renew its fee

    5 motion after the appeal has concluded; stating "[d]ismissal allows the parties an

    6 opportunity to argue the merits of the motion in light of the appellate disposition,

    7 should [party] choose to renew its motion.").

    8        Here, Metal Sport filed its motion for attorneys’ fees pursuant to 15 U.S.C.
    9 § 1117(a) and Federal Rule of Civil Procedure 54(d)(2) on November 25, 2019

   10 (Dkt. 208), over three-and-a-half months after Metal Jeans filed its Notice of Appeal

   11 of the District Court’s Summary Judgment Order (Dkt. 193), which disposed of all

   12 claims and terminated the case. See Dkt. 197 (Notice of Appeal filed August 6,

   13 2019). Metal Sport’s Motion is premised, inter alia, on the Court’s ruling that

   14 Metal Jeans and/or its principal acted in bad faith and with unclean hands. See

   15 Motion at pp. 4-6,11-13, 17-18. Yet, Metal Jeans specifically challenges the same

   16 ruling on appeal such that these issues are currently subject to the Ninth Circuit’s de

   17 novo review. See Dkt. 197; Guatay Christian Fellowship v. Cnty. of San Diego, 670

   18 F.3d 957, 970 (9th Cir. 2011) (de novo standard of review applies to summary
   19 judgment orders). Significantly, if the Ninth Circuit reverses the District Court’s

   20 Order, Metal Sport would no longer be a “prevailing party” and no longer be

   21 entitled to seek recovery of its fees. In addition, the Ninth Circuit may reach

   22 conclusions that affect the arguments raised in Metal Sport's Motion, including

   23 whether Metal Jeans’ conduct “stands out” from other cases.

   24        As such, the appeal should be resolved before the Motion is briefed.
   25 Deferring consideration of fees until after the appeal is the best course of action, as

   26 it would spare the parties and the Court considerable effort in the event that the

   27 Court’s ruling on unclean hands is not affirmed by the Ninth Circuit. See Wi-Lan

   28 Inc. v. Vizio, Inc., Case No. 1:15-cv-00788-LPS, at Docket No. 462 (Babst Decl.,
                                                6              Case No. 2:15-cv-08987-DDP-RAOx
                         EX PARTE APPLICATION TO DEFER BRIEFING ON MOTION
                          FOR ATTORNEYS' FEES PENDING OUTCOME OF APPEAL
Case 2:15-cv-08987-DDP-RAO Document 214 Filed 12/02/19 Page 7 of 8 Page ID #:4396



    1 Exh. B) (deferring briefing and decision on fee motion pending resolution of

    2 appeal); see also Sam Francis Foundation, supra, 2012 WL 12887639, at *2

    3 (denying fee motion without prejudice); G.P.P., Inc., supra, 2018 WL 932087, at *2

    4 (staying fee motion during appeal); Schrupp, supra, 2018 WL 3135965, at *1

    5 (same); FlowRider Surf, supra, 2018 WL 6830611, at *3 (dismissing fee motion

    6 without prejudice).

    7         B.     Ex Parte Relief is Warranted In These Circumstances To Avoid
                     Metal Jeans Incurring Significant Fees Unnecessarily.
    8
              Ex parte relief is warranted here because if the Motion briefing is not
    9
        deferred, Metal Jeans will have to begin work on its Opposition immediately, which
   10
        will involve significant time and cost. Metal Sport’s exceptional case Motion is
   11
        based on the specific claims and conduct of the District Court proceedings, and
   12
        because Metal Jeans’ counsel was retained after termination of the District Court
   13
        proceedings for work on the Ninth Circuit Appeal, said counsel will have to conduct
   14
        an extensive review of the four-year litigation proceedings in the District Court. See
   15
        Babst Decl. ¶ 6. Metal Jeans also anticipates delays as a result of the upcoming
   16
        holidays, and because it must divert attention to the appellate proceedings as its
   17
        Opening Brief is due December 16, 2019. Id. For these reasons, Metal Jeans would
   18
        have to begin work immediately to review the record and prepare proper arguments
   19
        in response to Metal Sport’s motion. Id. Metal Jeans wishes to avoid incurring
   20
        extensive attorneys’ fees in preparing an Opposition to the Motion when the
   21
        outcome of the appeal could render all Motion proceedings moot.
   22
              As such, efficiency dictates this Court should stay briefing on Metal Sport’s
   23
        Motion pending the outcome of Metal Jeans’ appeal. If the Ninth Circuit affirms the
   24
        District Court’s Order, the Court can set a hearing on Metal Sport’s Motion with
   25
        briefing deadlines at that time. Alternatively, Metal Jeans requests the Court
   26
        dismiss the Motion without prejudice, and if the Ninth Circuit affirms, Metal Sport
   27
        can refile its Motion.
   28
                                                  7               Case No. 2:15-cv-08987-DDP-RAOx
                          EX PARTE APPLICATION TO DEFER BRIEFING ON MOTION
                           FOR ATTORNEYS' FEES PENDING OUTCOME OF APPEAL
Case 2:15-cv-08987-DDP-RAO Document 214 Filed 12/02/19 Page 8 of 8 Page ID #:4397



    1 III.   CONCLUSION
    2        Metal Jeans respectfully requests that the Court exercise its discretion to defer
    3 all briefing and decision as to Metal Sport’s Motion until the issues currently being

    4 pressed on appeal are resolved. The outcome of the appeal could affect Metal

    5 Sport’s “prevailing party” status and/or whether this case is exceptional justifying an

    6 award of fees under the Lanham Act. As such, it would be the best and most

    7 efficient course of action to hold off on conducting any further Motion proceedings

    8 at this juncture.

    9

   10 DATED: December 2, 2019                JEFFER MANGELS BUTLER &
   11
                                             MITCHELL LLP
                                             Stanley M. Gibson
   12                                        Rex Hwang
   13
                                             Lauren Babst

   14                                        By:         /s/ Lauren Babst
   15
                                                               LAUREN BABST
                                                   Attorneys for Plaintiff Metal Jeans, Inc.
   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  8               Case No. 2:15-cv-08987-DDP-RAOx
                          EX PARTE APPLICATION TO DEFER BRIEFING ON MOTION
                           FOR ATTORNEYS' FEES PENDING OUTCOME OF APPEAL
